Citation Nr: 0842090	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-24 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of low back strain with degenerative disc disease, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from August 2000 to December 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Low back strain with degenerative disc disease is manifested 
by pain, with forward flexion limited to 70 degrees; 
functional flexion remains better than 60 degrees and the 
combined range of motion is better than120 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
low back strain with degenerative disc disease have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 (before and 
after September 23, 2002) and 5237, 5242, 5243 (after 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in April 2003 explained the evidence necessary 
to support a claim of entitlement to service connection.  It 
explained VA's duty to assist and told the veteran that she 
was required to provide sufficient information to allow VA to 
obtain identified records.  It also described the development 
undertaken.  

A November 2005 letter told the veteran that examinations 
were being requested.  The evidence of record was listed and 
the veteran was told how VA would assist her in obtaining 
additional evidence.  The veteran was advised that in order 
to receive a higher evaluation, her disability must more 
closely meet the criteria for a higher rating.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  The notice provided in April 2003 letter predated 
the grant of service connection.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
Examinations have been conducted.  Neither the veteran nor 
her representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims decided herein.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, if finds that the disability has not 
significantly changed, and a uniform evaluation is warranted.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

With respect to situations when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, 38 C.F.R. § 3.655 provides the 
following:

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.

(b) Original or Reopened Claim or Claim 
for Increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled with any other 
original claim, a reopened claim for a 
benefit which was previously disallowed, 
or a claim for increase, the claim shall 
be denied.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, the regulations provided that 
complete ankylosis of the spine, at an unfavorable angle with 
marked deformity warranted a 100 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5286.  Ankylosis of the 
lumbar spine was evaluated as 40 percent disabling where it 
was favorable and as 50 percent disabling where it was 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289.

The regulations provided a 10 percent rating for slight 
limitation of motion of the lumbar spine, a 20 percent rating 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5292.

38 C.F.R. § 4.71a, Diagnostic Code 5295 provided a 10 percent 
evaluation for lumbosacral strain with characteristic pain on 
motion.  Where there is muscle spasm on extreme forward 
bending and loss of lateral motion in a standing position, a 
20 percent rating was provided.  A 40 percent rating was 
warranted for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  A 
40 percent rating is the maximum available under Diagnostic 
Code 5295.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees.  The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved. When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing. In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

Service medical records include a medical board consultation 
dated in May 2002.  Physical examination revealed a normal 
gait.  There was tenderness to palpation along the left 
paraspinal muscles.  Straight leg raise was negative at 60 
degrees.  Forward flexion was to 90 degrees, and extension 
was to 20 degrees.  Deep tendon reflexes were 2+, equal, and 
bilateral.  

A medical board was conducted in October 2002.  On medical 
board physical examination in October 2002, the veteran's 
chief complaint was low back pain.  The examiner noted that 
the veteran had strained her back in a ruck march at the end 
of basic training, but did not seek attention until advanced 
individual training.  The examiner reviewed the subsequent 
history of the veteran's low back disability, noting several 
flare-ups.  She noted that the veteran was placed on a 
permanent profile in April 2002 and referred for a medical 
board.  Physical examination revealed tenderness to pressure 
at the lumbosacral junction and at the left sciatic notch 
without palpable spasm or visible deformity.  Range of motion 
was forward flexion to 85 degrees, extension to 20 degrees, 
lateral flexion to 25 degrees bilaterally, and rotation to 35 
degrees bilaterally.  Straight leg raising was positive with 
complaints of increased low back pain and radiation down both 
lower extremities.  Neurological examination showed 
symmetrical deep tendon reflexes and a sensory examination 
which was inconsistent and did not match a dermatome.  Motor 
examination was normal.  The examiner concluded that the 
veteran failed to meet retention standards under Army 
regulation due to her lumbar spine disability.  

On VA examination in May 2003, the veteran reported daily 
back pain which was worse if she performed any activity or 
lifted anything.  She stated that it was helped by rest and a 
heating pad.  She noted that medications such as Ibuprofen 
did not tend to help.  She denied use of assistive devices.  
She reported that her left leg was frequently numb and 
tingly.  She did not report any weakness or specific 
fatigability.  On physical examination the veteran's gait was 
within normal limits and she could walk on her toes and 
heels.  Range of motion testing resulted in 80 degrees of 
flexion with pain at 70 degrees, 25 degrees of extension with 
pain at 10 degrees, 40 degrees of lateral flexion 
bilaterally, and rotation to 35 degrees bilaterally without 
pain.  Muscular strength was 5/5 for the bilateral lower 
extremities and deep tendon reflexes were 2+.  Sensation was 
intact to light touch and pinprick.  There was no muscle 
spasm or weakness in the low back and the musculature was 
within normal limits.  The assessment was low back strain.  
The examiner concluded that limitation of motion was mild.

In her July 2003 notice of disagreement, the veteran 
indicated that she had near constant pain and pressure in her 
low back and that lifting objects more than 15 or 20 pounds 
resulted in exacerbation of her symptoms.  She stated that 
she experienced pain, tingling, numbness, and loss of 
coordination of her left leg and that she had difficulty 
pushing with her left foot.  She indicated that on some days 
she could not push the clutch of her vehicle without 
excruciating pain shooting up her leg to her low back.  

A November 2004 report from a private physician indicates 
that the veteran could heel and toe walk.  There was 
tenderness in her low back and range of motion was limited, 
especially extension.  The provider assessed back pain of 
uncertain etiology and neuropathic pain in the right leg 
secondary to nerve stretching injury.  He reassured the 
veteran that her back pain was benign and would go away over 
time.  

In her July 2005 substantive appeal, the veteran asserted 
that her low back disability had worsened and that she had 
difficulty ambulating.  

An additional VA examination was carried out in December 
2005.  The veteran's history was reviewed.  She reported a 
constant dull ache of 5/10 in severity which was aggravated 
by bending, lifting, and staying in one position for long 
periods.  She endorsed radiation of pain to the left leg and 
noted that her foot fell asleep at times.  She denied bowel 
or bladder problems.  She stated that she was bedridden one 
day per month due to worsening pain.  She complained of 
morning stiffness.  Physical examination revealed tenderness 
of the left paraspinal muscles.  There was no spasm.  Forward 
flexion was to 90 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees bilaterally, and rotation to 30 degrees 
bilaterally.  The examiner noted that the veteran experienced 
pain during the range of motion testing but did not identify 
the point at which pain started.  Straight leg raising was 
positive at 60 degrees on the left and negative on the right.  
Muscle strength in the lower extremities was 5/5 and reflexes 
were 2+.  Sensation to pinprick, proprioception, and 
vibration was intact.  The diagnosis was lumbosacral strain 
with sciatica and degenerative disc disease of the 
lumbosacral spine.

A March 2006 record from Evans Army Hospital indicates the 
veteran's complaint of back pain with radiation down her left 
leg.  Examination revealed tenderness to palpation.  Straight 
leg raising was positive at 80 degrees on the right and 70 
degrees on the left.  Neurological examination was normal.  
The assessment was lumbago and lumbar neuritis at L4-5.

A VA treatment record dated in December 2006 indicates that 
the veteran twisted her back while walking on ice.  Physical 
examination was negative for tenderness over the lumbar 
spinous processes.  There was left lumbar paraspinous 
tenderness and the musculature felt ropey and tense.  
Straight leg raising on the left was negative.  Neurological 
examination revealed no focal deficits.  The assessment was 
acute back strain with associated muscle spasms.  

A report from VA facility indicates that the veteran failed 
to report for an examination scheduled in November 2007.  

Upon review of the evidence, the Board initially notes that 
the RO determined that the evidence was insufficient to make 
a determination in the veteran's claim and scheduled an 
additional VA examination, for which the veteran failed to 
report.  As such, the Board will decide the veteran's claim 
based on the evidence currently of record.  In that regard, 
the Board has concluded that an evaluation exceeding 10 
percent is not warranted.  The evidence demonstrates that 
limitation of flexion is not less or better than 70 degrees, 
and that at worst, the combined range of motion of the 
thoracolumbar spine is 230 degrees.  A higher evaluation 
requires the functional equivalent of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.   The evidence of record does 
not demonstrate such findings.  Moreover, while the veteran 
has reported neurologic symptoms, neurological examinations 
have been consistently negative.  Although there are reports 
of sciatica, neurologic deficits have not been identified.  
As such, a separate evaluation is not warranted. 

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  However, neither the 
lay nor medical evidence reflects the functional equivalent 
of the criteria required for a higher evaluation.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Rather, the 
evidence establishes that the veteran retains functional 
flexion greater than 60 degrees and a combined range of 
motion greater than 120 degrees.

The Board notes that the veteran is competent to report that 
her disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 10 percent her low back disability is 
not for application.

As discussed, the RO determined that an additional 
examination was necessary to establish whether the veteran is 
entitled to a higher evaluation.  The veteran did not report 
for the scheduled examination.  The evidence currently of 
record does not support an evaluation greater than 10 percent 
for the veteran's back disability.  Rather, it shows that the 
symptoms of the disability are adequately addressed by the 
currently assigned 10 percent evaluation.  Accordingly, an 
evaluation in excess of 10 percent must be denied.

In light of the veteran's assertion that her back disability 
causes marked interference with employment, the Board has 
considered the potential application of 38 C.F.R. § 3.321 has 
been considered.  However, the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected low back strain with degenerative 
disc disease has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).





ORDER

Entitlement to an evaluation in excess of 10 percent for low 
back strain with degenerative disc disease is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


